Citation Nr: 0309580	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  98-03 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for a dental disorder.  

3.  Entitlement to service connection for an eye disorder, to 
include Adie's pupil and anisocoria.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from November 1963 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August and December 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  In May 1999, the Board 
remanded the claims herein at issue for additional 
consideration.  

The issues of entitlement to service connection for a dental 
disorder and for an eye disorder, to include Adie's pupil and 
anisocoria, will be addressed in the Remand section of this 
decision.  


FINDING OF FACT

The appellant's bipolar disorder is related to an in-service 
head injury.  


CONCLUSION OF LAW

Bipolar disorder was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves requests for service connection and there 
is no issue as to whether it is substantially complete.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150(a), 
3.151(a), 3.159(b)(2) (2002).  The appellant filed the 
appropriate forms seeking to establish entitlement to service 
connected compensation in February 1996, and again in 
September 1996.  See 38 C.F.R. § 3.155(a) (2002).  There is 
no issue as to providing the appropriate form or instructions 
for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In an October 1996 letter, the 
RO told the appellant that he should provide evidence 
concerning his claim and that VA would help him in obtaining 
records, if he provided a release or authorization.  The RO 
informed the appellant by June 1997 letter of the actions he 
should take (submit copies of medical evidence in his 
possession, provide releases for the RO to get records from 
non-VA sources of treatment) and of the assistance the RO 
could provide to assist him in obtaining these records.  In a 
September 1997 letter, the RO told the appellant of the 
decisions in this case and of the need for evidence of a 
current disorder, of incurrence or aggravation in service, 
and a link between the two.  In December 1997, the RO issued 
a statement of the case informing the appellant of the 
criteria for proving service connection and the evidence it 
considered in evaluating the claims.  By a January 2003 
letter, the RO informed the appellant of the VCAA and of VA's 
enhanced notice and assistance obligations.  In a January 
2003 supplemental statement of the case, the RO listed the 
evidence considered, the legal criteria for evaluating the 
claim, and the analysis of the facts as applied to those 
criteria, thereby informing the appellant of the information 
and evidence necessary to substantiate the claim.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The appellant's claims folder 
includes private and VA treatment records concerning his 
claim, as well as necessary VA examinations dated in December 
1996 and in March 2000.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2002) (assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim).  The appellant has not 
identified any other source of treatment and a January 2003 
report of contact with the appellant indicated that he had no 
further evidence for consideration.  The Board concludes that 
VA has undertaken reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  

II.  Analysis

The claimant seeks to establish service connection for a 
psychiatric disorder.  Service connection means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2002).  In 
order to establish service connection, either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease, such as psychosis, that becomes manifest to a degree 
of 10 percent or more within one year from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307 (2002).  

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2002).

The appellant contends in part that his psychiatric and eye 
disorders are related to his service-connected head injury.  
Service connection for a claimed disability as secondary to 
already service-connected disability requires medical 
evidence to support the alleged causal relationship between 
the service-connected disability and the disorder for which 
secondary service connection is sought.  38 C.F.R. § 3.310 
(2002); Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

The service medical records showed no psychiatric impairment 
at enlistment examination in November 1963 or at separation 
examination in January 1967.  The appellant stated that he 
attempted suicide on February 5, 1965, while on active duty 
by slitting his left wrist with a razor blade.  The service 
medical records indicated that the appellant on that date had 
an incision of the left wrist caused by a razor blade.  It 
was described as "just a scratch" and "definitely a 
suicide gesture only".  No psychiatric traits were 
exhibited.  He was scheduled to see a chaplain.  

Private hospital records from January to April 1971 revealed 
impressions of anxiety neurosis.  The history of symptoms 
indicated increased difficulty in the previous five to six 
months, still more than three years after the appellant 
separated from service.  Private hospital records from June 
to August 1975 showed depressive neurosis.  Private clinical 
records in January 1986, February 1988, April to May 1989, 
and August 1994 revealed depression and a history of 
nervousness.  There was no discussion in these records of the 
etiology of the psychiatric findings.  VA brain examinations 
in March 1996 and in October 1996 discussed the residuals of 
an in-service head injury, but provided no discussion of 
psychiatric impairment or symptomatology.  

VA psychiatric examination in December 1996 indicated a 
history of unemployment, alcohol use, and memory loss.  His 
spouse reported that he became easily angry and impatient.  
The impression was organic brain syndrome due to head injury, 
with memory lapses.  There was no indication of nervousness 
or psychosis.  However, VA psychiatric examination in March 
2000 indicated that the appellant had a diagnosis of alcohol 
abuse in full remission and depression not otherwise 
specified.  The examiner noted that the appellant had no 
current symptoms consistent with a major depressive episode.  
The examiner did note that the suicide attempt in service 
occurred prior to the appellant's head injury and was related 
to family concerns (death of his mother and grandfather).  
The examiner reported that it was unclear whether the head 
injury he sustained had any direct impact on any current 
psychiatric condition.  

VA psychiatric treatment records from May 2000 to September 
2002 showed diagnoses of bipolar disorder.  Several of these 
records discussed the etiology of the disorder.  In December 
2000, a social worker described the onset of bipolar disorder 
in 1964, when the appellant learned of his mother's death.  
This document ostensibly connects the appellant's diagnosis 
of bipolar disorder to the in-service head injury.  These 
records also include an entry in February 2002 by a 
psychiatrist, which indicated a diagnosis of bipolar II 
disorder, with seasonal pattern.  The psychiatrist noted that 
there was much statistical data showing a correlation between 
head injury and subsequent mood disorders.  A study by the 
Archives of General Psychiatry was described, in which the 
rate of major depression was 18.5 percent in a large group of 
World War II veterans who had suffered a head injury; the 
rate was only 13.4 percent for veterans without a history of 
head injury.  The examiner continued:  

Unfortunately, not yet having a detailed 
understanding [of] how Bipolar (and other mood) 
Disorder happens, we do not yet have anyway to test 
the hypothesis that a head injury was the cause of 
the mood disorder in any one individual.  That 
said, it is likely that head injury played some 
role in the development of [the appellant's] 
Bipolar Disorder, but I have no way to be more 
specific than that.  

In a July 2002 VA treatment record, the same psychiatrist 
wrote, with specific reference to the claim for disability 
compensation, that she did not state that a blow to the head 
was the cause of the appellant's bipolar disorder.  She 
clarified that a blow to the head was a risk factor for 
developing bipolar disorder, just as is a family history of 
bipolar disorder.  "It is not yet possible with scientific 
certainty to pinpoint a specific cause of anyone's Bipolar 
Disorder."  

There is a current diagnosis of bipolar disorder and a 
history of in-service head injury, thereby satisfying the 
first and second elements of a service-connection claim.  
These opinions expressed by the VA psychiatrist are 
inconclusive at best.  She states that that the blow to the 
head was a risk factor for and may have played some part in 
the development of the appellant's Bipolar Disorder.  While 
these opinions do not prove that the in-service blow to the 
head unequivocally caused the Bipolar Disorder, they do place 
the evidence in equipoise, thus satisfying the third element 
of a service-connection claim.  


ORDER

Service connection for bipolar disorder is granted.  


REMAND

With respect to the issue of entitlement to service 
connection for a dental disorder, the record includes a VA 
dental examination in April 2000 that showed missing teeth 
(including #11), bruxism with associated chipping of the 
maxillary and mandibular incisors, loss of posterior teeth 
and posterior bite collapse, lower mandible tori, minor loss 
of bone over the canine eminence, and generalized type-3 
moderate adult periodontitis.  The report indicated that the 
appellant informed the examiner that he fell during his 
service and knocked out a tooth (#11); it also noted that 
there was some minor subsequent orthodontic repositioning 
following a traumatic injury in service.  However, the 
examiner did not provide an opinion as to the etiology of 
these disorders.  

With respect to the issue of entitlement to service 
connection for an eye disorder, to include Adie's pupil and 
anisocoria, the record includes conflicting medical opinions 
as to the etiology of the disorders.  VA examiner in March 
2000 (referred to in the records as a staff physician) opined 
that the appellant's anisocoria was most likely unrelated to 
the in-service head injury, but was secondary to Adie's tonic 
pupil, which could be present in those without head injury 
and is a benign condition.  VA treatment records in June 2002 
prepared by a Doctor of Optometry showed that the fixed, 
irregular right pupil was secondary to trauma.  An 
examination by a VA ophthalmologist is needed to clarify the 
etiology of the disorder.  

The case is REMANDED to the RO for the following development:

1.  Schedule the appellant for a VA 
dental examination to determine the 
nature and etiology of his claimed dental 
disorder.  Ensure that the claims folder 
and a copy of this remand are provided to 
the examiner in conjunction with the 
examination.  Ask the examiner to opine 
as to the etiology of any dental disorder 
found, with specific reference to the 
relationship between the current 
manifestations and the in-service 
symptomatology.  The rationale for the 
opinion should be provided.  

2.  Schedule the appellant for a VA 
ophthalmology examination to determine 
the nature and etiology of his claimed 
eye disorder, to include Adie's pupil and 
anisocoria.  Ensure that the claims 
folder and a copy of this remand are 
provided to the examiner in conjunction 
with the examination.  Ask the examiner 
to opine as to the etiology of the 
current right eye disorder, with specific 
reference to the relationship between the 
current manifestations and the in-service 
head injury.  The rationale for the 
opinion should be provided.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



